
	
		II
		110th CONGRESS
		1st Session
		S. 1591
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow full
		  expensing for the cost of qualified refinery property in the year in which the
		  property is placed in service, and to classify petroleum refining property as
		  5-year property for purposes of depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Refinery Investment Tax Assistance Act
			 of 2007.
		2.Full expensing for
			 qualified refinery property
			(a)In
			 generalSubsection (a) of
			 section 179C of the Internal Revenue Code of 1986 (relating to election to
			 expense certain refineries) is amended by striking 50 percent
			 of.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in section 1323 of the Energy Policy Act of 2005.
			3.Petroleum
			 refining property treated as 5-year property
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended by striking
			 and at the end of clause (v), by striking the period at the end
			 of clause (vi)(III) and inserting , and, and by adding at the
			 end the following new clause:
				
					(vii)any petroleum
				refining
				property.
					.
			(b)Petroleum
			 refining propertySection 168(i) of such Code is amended by
			 adding at the end the following new paragraph:
				
					(18)Petroleum
				refining property
						(A)In
				generalThe term petroleum refining property means
				any asset for petroleum refining, including assets used for the distillation,
				fractionation, and catalytic cracking of crude petroleum into gasoline and its
				other components.
						(B)Asset must meet
				environmental lawsSuch term shall not include any property which
				does not meet all applicable environmental laws in effect on the date such
				property was placed in service. For purposes of the preceding sentence, a
				waiver under the Clean Air Act shall not be taken into account in determining
				whether the applicable environmental laws have been met.
						(C)Special rule
				for mergers and acquisitionsSuch term shall not include any
				property with respect to which a deduction was taken under subsection (e)(3)(B)
				by any other taxpayer in any preceding
				year.
						.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service after the date of the enactment of this Act.
				(2)ExceptionThe
			 amendments made by this section shall not apply to any property with respect to
			 which the taxpayer has entered into a binding contract for the construction
			 thereof on or before the date of the enactment of this Act.
				
